                                                                                Case 3:19-cr-00377-WHA Document 64 Filed 11/27/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   UNITED STATES OF AMERICA,
                                                                          9                  Plaintiff,                                          No. C 19-00377 WHA
                                                                         10     v.
                                                                         11
United States District Court




                                                                              ANTHONY SCOTT LEVANDOWSKI,                                         NOTICE RE DECEMBER 3
                                                                                                                                                 HEARING
                               For the Northern District of California




                                                                         12                  Defendant.
                                                                         13                                                   /

                                                                         14          Counsel for both parties should be prepared to address United States of America v.
                                                                         15   Stephen Marty Ward, C 11-02123 (E.D.W.A.) (Judge Rosanna Peterson) at the hearing on
                                                                         16   December 3. Specifically, the parties should be prepared to explain the applicability of Judge
                                                                         17   Peterson’s June 2012 Order (Dkt. No. 175) from that action regarding the sufficiency of a bill of
                                                                         18   particulars and the following language from the order:
                                                                         19                  In order to meet its obligation in producing a bill of particulars, the
                                                                         20                  Government must disclose those “instructions, descriptions,
                                                                                             diagrams, and schedules,” or any other sub-parts of the manual,
                                                                         21                  specifically, either by page and paragraph numbers or by chapter or
                                                                                             subchapter headings, that the Government intends to argue are trade
                                                                         22                  secrets. If the Government is contending that the entire manual
                                                                                             constitutes one trade secret, then the Government is on notice that
                                                                         23                  the Court’s present understanding of the law would compel
                                                                                             instructing the jury that should any part of the manual be public,
                                                                         24                  and therefore not a trade secret, then the manual as a whole cannot
                                                                                             constitute a trade secret.
                                                                         25
                                                                         26   Dated: November 27, 2019.

                                                                         27                                                        WILLIAM ALSUP
                                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                         28
